Order entered October 27, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00206-CV

                    JANATA MONTGOMERY, Appellant

                                        V.

             SOUTHERN METHODIST UNIVERSITY, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17588

                                     ORDER

      Before the Court is appellant’s October 23, 2020 Amended Response to the
Mandate. Appellant asks this Court to void the mandate because it provides that
appellee shall recover its costs of the appeal from appellant even though she is
indigent. See TEX. R. APP. P. 43.4 (indigent party must not be required to pay costs
of appeal). Although the provision that appellee recover its costs of the appeal
from appellant is void, this Court no longer has plenary jurisdiction to modify the
judgment. See id. 19.1. Accordingly, we DENY the motion.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE